DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending with claims 1-12 under examination. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 1-2, 5-8, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Elsey (US 2015/0014881).
Regarding claims 1 and 12, Elsey discloses a method of producing an article (par. 0185-0190) (Fig. 7) comprising (a) producing a shell encompassing a volume for accommodating a ‘fluid’ by means of an additive manufacturing method from a construction material (‘vessel material’ 33) (par. 0171-0174, 0181-0189); 
(b) providing a reaction mixture comprising a polyisocyanate and polyol (31, 32) in the volume (par. 0091-0096, 0183) which as in claim 12, would be considered “uninterrupted” for a given layer of the volume since the claim does not require any particular number of layers in claim 1, and additionally, at least a portion of the volume (‘vessel material’ 33) is formed prior to providing the reaction mixture (31, 32) into the volume, par. 0173-0174 explain that a shell can be provided to “support” features of the product being formed, implying that in some embodiments (such as in par. 0031, 0041 where the vessel material is used to contain the two substances within the area), the steps are performed in the order as recited in the claim, with respect to a single layer of both materials, with the “support” material applied as to “contain” the reaction mixture substances within the area – this seems to imply either order of steps (see below for more explanation on this limitation); 

Elsey does not explicitly disclose that the reaction mixture has a setting time of 2 minutes or more. However, Elsey does discuss that the reactive components (31, 32) (par. 0178) can react for a time range that overlaps with the clamed range (both “a few seconds to a few weeks” or “a few minutes to a few days” would overlap with the claimed “>= 2 minutes” requirement of claim 1.
 It has been held that where the prior art discloses a range that overlaps with the claimed range, a prima facie case of obviousness exists. Accordingly, it would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that the reaction mixture has a setting (or ‘sufficiently polymerized as to withstand handling without breaking’) time of greater than 2 minutes, as is claimed. 
Furthermore (as referred from above), with respect to the amended portion of claim 1, par. 0031 of Elsey discusses “forming a vessel arranged to contain the at least two substances within the area” which implies that the at least two substances have not yet been deposited (“arranged to contain”). Par. 0041 of Elsey states “the applicator is arranged to apply a vessel material used to make a vessel arranged to contain the at least two substances when so applied” (emphasis added) which also implies that the at least two substances may not yet have been applied to the substrate. Additionally, par. 0171 of Elsey explains that the vessel material can be “selectively applied” as a scaffold material to support overhanging features being formed, which would require the vessel material be applied first as to support any features being formed in the material. 

Regarding claims 2, 5, and 8, Elsey discloses the subject matter of claim 1, and further discloses that the construction material (forming the ‘shell’) can be free-radically crosslinkable (par. 0109, 0112, 0129) and comprises active hydrogen groups (specifically towards isocyanates or ‘Zerewitinoff-active’) (par. 0088-0090 and 0091-0096), and is formed by (I) depositing construction material (vessel material ‘33’) “in the form of streams or extrusions” (par. 0157, 0166, 0169) which would read on the “filaments” of claim 8, [depositing] onto a carrier to obtain a ply (layer) of construction material bonded to the carrier (par. 0166, 0174); (II) depositing construction material onto a previously applied layer of construction material to obtain a further ply of the construction material bonding to the previous layer (par. 0174, 0178) from one or more printheads (par. 0039, 0195-0204) as in claim 5; (III) repeating step (II) until the object/”precursor” is formed (par. 0161-0164, 0174, 0178, 0181), and wherein the depositing of the construction material at least in step (II) is effected by exposure/irradiation (par. 0171). 
Elsey further discloses that the construction material (from an applicator device) has a viscosity of 1-50 cP (mPa*s and cP are converted at 1:1) (par. 0200-0201) “at the working temperature” which overlaps with the claimed range of 5 mPa*s (cP) to 100,000 mPa*s (cP). It has been held that where the prior art discloses a range that overlaps with the claimed range, a prima facie case of obviousness exists. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified 
Elsey further discloses that the construction material (par. 0171 explains that the vessel material can be made of any suitable thermoplastic material, and also discusses a UV curable material, and with respect to the object material, comprises a curable component in which there are NCO (isocyanate) groups (par. 0092) and C=C double bonds (at least the ‘polyalkylene glycols’ as in par. 0093 would have carbon alkene double bonds). 
With respect to the distinction here in the reference between the object material (and precursors 31, 32) and the vessel material, at least par. 0171 supports that these disclosed materials are interchangeable, such that one of ordinary skill in the art would have found it obvious to have substituted the disclosed “object material” and “vessel material” as to produce an alternative object since they are made of similar materials (polymers) and one of ordinary skill in the art would have had a reasonable expectation of success as a result of this similarity. 
Elsey further suggests heating the precursor with construction material (and also the object material) to a temperature (par. 0151) as to cause a reaction within the vessel material of the object material, and suggests using temperatures of 50-150C (par. 0149). It is noted that the heating as to form the shell from the precursor and the “allowing the reaction mixture to react in the volume” of claim 1 would be met simultaneously with this reading of the reference, however, this would still meet claim 2 as drafted, due to the BRI of claims 1 and 2.  
Regarding claims 6-7, Elsey discloses the subject matter of claim 1, and further discloses that the layer of material can be added as particles (at least in par. 0006, 0085, 0149, 0174, 0214), with the liquid (par. 0148 discloses a tackifier or viscosity modifier which would read on such a liquid that would cause bonding, fusion, or partial dissolution of the solid 
With respect to “a multitude” as in claim 6, it has been held that the duplication of parts or steps in the absence of unexpected results supports a case of prima facie obviousness. Accordingly, it would have further been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to have specified that the number of steps is repeated for as many layers as needed to form the object being formed. 
Regarding claim 10, Elsey discloses the subject matter of claim 1, but does not appear to explicitly disclose that the polyol has a bifunctional component, but does appear to more broadly disclose that there is a “multiple” functional group (Elsey, par. 0092), which could potentially be read to include “bifunctional” however, additionally or alternatively, please see below (Albers) for a more specific teaching that is alternatively considered to meet the claim.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Elsey (US 2015/0014881) as applied to claim 2 above, in view of Smalley (US Patent No. 5,015,424).
Regarding claims 3-4, Elsey discloses the subject matter of claim 2, and further discloses that the carrier platform is movable vertically (either with or against gravity) (par. 0191-0192), but does not explicitly disclose that the method steps of claims 2-4 (which are interpreted to be further limiting of the ‘depositing’ steps) are performed by the carrier moving downwards/upwards within a vessel as to raise/lower the material one “layer” at a time either below or above the existing structure as to move the object from a “vessel” of material as in claims 3-4, with a formation of a “deposit” of each layer in a layerwise format within a vat or vessel.

Elsey discloses a “base” process of additive manufacturing using a deposition technique. Smalley discloses a known alternative to the base process above in that it discloses the production of an object using an additive manufacturing technique of stereolithography. One of ordinary skill in the art would have recognized that these are substitutable alternatives to one another in forming a 3D part from additive manufacturing, and would have had a reasonable expectation of success from having incorporated/substituted the steps of Smalley for the deposition steps of Elsey above. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the above to specify that the layers are formed in a mode as specified by Smalley, in the process above as broadly disclosed by Elsey, as is claimed. 
With respect to “a multitude” of sources of irradiation as is required specifically in claim 4, it has been held that the duplication of parts or steps in the absence of unexpected results supports a case of prima facie obviousness. Accordingly, it would have further been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to have specified that the number of energy beams is increased, at least as to perform different curing of different areas of the object at the same time. 
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Elsey (2015/0014881) in view of Albers et al. (US 2015/0197611), hereinafter Albers.
Regarding claims 9-10, Elsey discloses the subject matter of claim 1, but does not explicitly disclose that the material is “bifunctional” as is claimed or the compressive strength of the formed material as is claimed for the polyurethane, mixed and reacted.
However, Albers discloses a polyurethane foaming mixture with multiple components (Albers, par. 0001, 0025-0029), and further discloses using a “shell” material as to react the foam material within the “shell” (Albers, par. 0047). Albers further discloses that the foam has a compressive strength of 243 kPa (Albers, Table 3) and that the polyol is “difunctional” (specifically ‘bifunctional’) (Albers, par. 0071) as in claim 10. 
One of ordinary skill in the art would have had a reasonable expectation of success from having incorporated the ingredients making up the polyurethane foam mixture of Albers into the disclosure of Elsey above as Elsey also produces a polyurethane material from similar starting components. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above from Elsey to specify that the mixture includes water and a physical blowing agent as in Albers as to produce an alternative polyurethane material within a shell volume.
Regarding claim 11, Elsey discloses the subject matter of claim 1, but does not explicitly disclose the use of water and a “physical blowing agent” – it is noted the instant specification does not seem to provide any specific example of a “physical blowing agent” and so ‘forced air’ could seem to meet “physical blowing agent” under a broadest reasonable interpretation standard.  As such, Elsey would further disclose the use of a fan (par. 0180) as a “blowing agent” under the broadest reasonable interpretation. 
However, additionally or alternatively to the above, Albers discloses, as part of a polyurethane (polyisocyanate & polyol mixture) foam (par. 0001) material, the use of water and . 
Response to Arguments
Applicant's arguments filed 11/10/2021 have been fully considered but they are not persuasive except in that the objections and 112(b) issues have been resolved. In the remarks, Applicant argues that Elsey does not teach the steps in the order recited in the claimed invention, with respect to the amended version of the claims. 
In response, Examiner notes that it does not appear that Elsey produces the full volume of the shell prior to placing a reaction mixture within the full volume as was also discussed in the interview (summary of 11/9/2021), but does appear to produce a portion of the volume of a cross section of a layer of a shell at least in some embodiments, prior to providing the reaction material within the boundary defined by the partial volume of the shell. Examiner agrees that the portions cited by Applicant appear to teach towards an embodiment teaching the opposite configuration of steps as argued on p. 10-11 of the remarks (which comes from Elsey, par. 0174). 
However, there are other relevant teachings from Elsey, that when taken as a whole (as in par. 0031, 0041, and 0171), appear to also broadly suggest an embodiment with the same order of steps as is in the claimed invention as the vessel material would have to be present first as to .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232. The examiner can normally be reached Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW D. GRAHAM/
Examiner
Art Unit 1742



/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742